DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 October 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20070018944 A1, hereinafter, Johnson) in view of Zhou et al. (US 20070091117 A1, hereinafter, Zhou).
Regarding claim 1, Johnson teaches a driving method for driving a display comprising an electrophoretic material having at least one type of colored pigment particle disposed in a fluid (Title, [0002], electrophoretic display panel with at least two different types of colored particles), the driving method comprising:
 applying a first shaking waveform comprising at least one first pulse pair to reset the at least one type of colored pigment particle ([0005], Fig. 4, or 6, S1 shake period which has an energy (or a duration if the voltage level is fixed) sufficient to release particles present in one of the extreme positions. This can be defined as a reset period considering applicant specification [0067] states, “a reset or pre-conditioning of the particles may include a shaking waveform, where such shaking waveform may include repeating a pair of driving pulses with opposite polarities for many cycles”);
 applying a first separation pulse, after the at least one first pulse pair,(Fig. 4 or 6, See the constant negative amplitude voltage pulse R1),
applying a second shaking waveform comprising at least one second pulse pair to reset the at least one type of colored pigment particle (Fig. 4 or 6, second pulse pair comprises S2 shake period and R2 period.  Examiner notes the current claim language does not prevent this mapping of one second pulse pair),  
wherein the first separation pulse separates the at least one first pulse pair from the at least one second pulse pair (Fig. 4 or 6, voltage pulse R1 separates the S1 shake period from S2 shake period and R2 period), and 
wherein the first separation pulse maintains a constant amplitude and a constant negative polarity for the duration of the separation first pulse and is the only pulse between the at least one pulse pair and the at least one second pulse pair (See the constant negative amplitude voltage pulse R1 which maintains a constant amplitude and negative polarity throughout the R1 Pulse period.  Voltage pulse R1 is the only pulse between S1 shake period and second pulse pair which comprises S2 shake period and R2 period);
wherein the first shaking waveform and the second shaking waveform are configured to drive the at least one type of colored pigment particle to a mixed state in the fluid ([0005], “Each level (which is one preset pulse) of the shaking pulse has an energy (or a duration if the voltage level is fixed) sufficient to release particles present in one of the extreme positions, but insufficient to enable said particles to reach the other one of the extreme positions.”);
applying a second separation pulse after the at least one second pulse pair (Fig. 5B shows that the pulse will be repeated multiple times, for example a first and a second time. Fig. 4,  the second iteration of the pulse shown in figure 4 wherein R1 occurs a second time, after the S2 shake period, reads on this second separation pulse). 
Johnson is not relied upon for teaching the amended limitation stating, “wherein a duration of the first separation pulse is not long enough to drive the at least one type of colored pigment particle to an extreme optical state; and wherein a duration of the second separation pulse is not long enough to drive the at least one type of colored pigment particle to an extreme optical state.”
Zhou teaches an electrophoretic display with a separation pulse (Fig. 3, [0035], Each drive waveform comprises a "pull away" (PA) voltage pulse) wherein a duration of the first separation pulse is not long enough to drive the at least one type of colored pigment particle to an extreme optical state ([0036], “a positive "pull away" pulse is applied in order to cause the positively charged white particles to move away from the transparent electrode. The total energy involved in the PA pulse should be sufficient to move the particles away from the transparent electrode but is preferably insufficient to move the particles across the, or the next, optical state.”  [0003, 0034], “Intermediate optical states, e.g. greyscales in a black and white display, are obtained by controlling the time the voltage is present across the pixel.”).
The combination of Johnson and Zhou teach wherein a duration of the second separation pulse is not long enough to drive the at least one type of colored pigment particle to an extreme optical state separation pulse is not long enough to drive the at least one type of colored pigment particle to an extreme optical state (See mapping above wherein Johnson Figs. 4 and 5B teach a second separation pulse.  See Zhou [0036] mapping above disclosing a “positive pull away pulse” which only has enough energy to move the particles away from the transparent electrode).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Johnson with Zhou such that a duration of the first separation pulse and second separation pulse is not long enough to drive the at least one type of colored pigment particle to an extreme optical state as Zhou teaches the energy involved in a pull away impulse reduces image sticking or ghosting (Zhou, [0033]).
Regarding claim 2, Johnson teaches the at least one first pulse pair includes a pulse having a positive amplitude and a pulse having a negative amplitude (Fig. 4 or 6, S1 shake period has at least one pulse pair includes a pulse having a positive amplitude and a pulse having a negative amplitude).
Regarding claim 3, Johnson teaches the pulse having the positive amplitude and the pulse having the negative amplitude have the same duration (Fig. 4 or 6, show S1 shake period has positive and negative amplitude pulses have the same duration).
Regarding claim 4, Johnson teaches the first separation pulse has a longer duration than the at least one first pulse pair (Fig.  4 or 6, shows R1 period has a longer duration than the S1 shake period. Also see claim 4 which states, “positive and negative reset signal portion each has a duration that is longer than said at least one shaking portion (S)”).
Regarding claim 5, Johnson teaches the at least one first pulse pair has a different duration than the at least one second pulse pair (Fig. 2, 4, or 6, show S1 period is a different duration than S2 + R2 period ).
Regarding claim 6, Johnson teaches the at least one first pulse pair is DC balanced (As shown by Fig. 2, 4, or 6, pulses within S1 shake period are DC balanced).
Regarding claim 7, Johnson teaches the driving method is DC balanced (As shown by Fig. 2, 4, or 6, the shaking periods S1 and S2 are DC balanced).
Regarding claim 8, Johnson teaches the separation pulse has the same amplitude as the pulse having the negative amplitude (Fig 4, light grey G2 and white W states show R1 period negative amplitude is the same as S1 or S2 negative amplitudes. Fig. 6 shows same negative amplitude in R1a and R1b periods for G2 and W states).
Regarding claim 11, Johnson is not relied upon for teaching the extreme optical state comprises one of a full black state or a full white state on the display.
Zhou teaches the extreme optical state comprises one of a full black state or a full white state on the display ([0034], “[0034] Consider the case of an electrophoretic display device as described above, having two extreme optical states, i.e. white and black.”).

Claims 12-13, Johnson et al. (US 20070018944 A1, hereinafter, Johnson) in view of Zhou et al. (US 20070091117 A1, hereinafter, Zhou), as applied to claim 1 above, and further in view of Lin et al. (US 20170025072 A1, hereinafter, Lin).
Regarding claim 12, Johnson teaches a first and second shaking waveform as detailed in the claim 1 rejection above.  Johnson and Zhou are not relied upon for teaching the electrophoretic material has at least three types of colored pigment particles disposed in the fluid.
Lin teaches the electrophoretic material has at least three types of colored pigment particles disposed in the fluid (Abstract. [0017], The present invention provides driving methods for color displays using electrophoretic fluids comprises four types of particles to display four colors at each pixel.).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Johnson and Zhou with Lin such that the electrophoretic material has at least three types of colored pigment particles as this provides a color display device in which each pixel can display at least five high-quality color states (Lin, [0003- 0004]).
Regarding claim 13, Johnson teaches a first and second shaking waveform as detailed in the claim 1 rejection above.  Johnson and Zhou are not relied upon for teaching the electrophoretic material has at least three types of colored pigment particles disposed in the fluid.
Lin teaches a shaking waveform is configured to drive the at least three types of colored pigment particles to a mixed state in the fluid (Figs. 4-5, [0078],  “In order to ensure both color brightness and color purity, a shaking waveform may be applied prior to driving the display layer from one color state to another color state. After the shaking waveform is applied, the optical state (at either the viewing surface or the second surface, if visible) will not be a pure color, but will be a mixture of the colors of the various types of pigment particles.”).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Johnson and Zhou with Lin such that the first and second shaking waveforms are configured to drive the at least three types of colored pigment particles to a mixed state in the fluid as this ensures both color brightness and color purity (Lin, [0078]).

Response to Arguments
Applicant’s arguments, see remarks filed October 6, 2022 are directed towards the newly amended subject matter.  As detailed above, Johnson in view of Zhou disclose all the independent claim limitations as currently presented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622